Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are objected to because of the following informalities:  In claim 1, recitations of “the said” preceding ‘”filter drum” and “separation device” are grammatically awkward and redundant.  Appropriate correction is required.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of each of claims 1-10, “oil leaching and extraction assembly capable of repeated separation” is vague and ambiguous (separation of what liquids and/or solids from each other? is the separation associated with leaching and extraction?, is extraction effected in one or more components separately from the leaching?). The body of the claims are not commensurate with the preambles, since the body of the claims are silent as to “extraction” occurring in any one or more device or component.
Also in claim 1, “may include a separation drum…lower rack” is vague and indefinite, thus it is unclear whether or not “the separation drum” or its location on the lower rack are actually present, positively recited, definitive components of the assembly; 
consequently each respective recitation of features or relative configuration or position of other components with respect to the separation drum are all indefinite and ambiguous since the claimed assembly is recited as only optionally include such separation drum or a separation drum which is provided on or located on the lower rack; 
“a material claiming device” lacks antecedent basis is grammatically confusing or non-idiomatic as to meaning;
each of “the oil tank” and “the part”, “the upper part” and “the left side plate” lack antecedent basis; and, 
it is unclear whether the “circulating pump (52)…” is the last recited component of the “assembly” due to absence of the term “and” preceding “a circulation pump”.
In claim 2, recitation of “the separation drum” is again indefinite and ambiguous since the claimed assembly is recited as only optionally include such separation drum or a separation drum which is provided on or located on the lower rack and “the part…located under the recycling tank plate”, “right side plate” and “upper side plate” each lack antecedent basis. Also, drawing reference numeral “(43)” denoting both the separation drum and the recycling tank plate is inconsistent and confusing.
In claim 3, “may include a milling drum” is indefinite and ambiguous as to whether or not such drum is an actually present, positively recited assembly component; with each of “the middle”, “the rotating shaft”, “top part”, and “the outer part” lacking in antecedent basis. Also, “appears to be a pointed cone” and “appears to be a coned sleeve” are each indefinite as to whether structures of a cone and a sleeve that are pointed are actually present, positively recited assembly components or features.
In claim 4, each of “the lower end of the rotating shaft”, “block whose lower end” ,“the secondary milling block”  and “the central part” lack clear antecedent basis; and it is unclear what is meant by “gradually decreases from bordering area to the central part” (does this refer to a portion of the outlet block bordering another structure and to a central part of the block?).
In claim 5, “sleeved on the rotating shaft…higher than the milling motor” is ambiguous as to meaning (does this refer to the sleeve being located above the milling motor or instead refer to it extending above the milling motor?); and “central line…sleeve…rotating shaft” is unclear as to meaning (does this refer to respective axes of the components being different?); also “and” is needed before “central line…” to denote this feature as being the last recited feature or component of the claim.
In claim 6, each of “the milling motor protective case”, “the lower ends” and “the protective casing sealing sleeves” lack antecedent basis, with “and” being needed before “the lower ends…” to denote this feature as being the last recited feature or component of the claim.
In claim 7, each of “the lower part of the ground particle outlet block”, “the first liquid outlet”, “the second liquid outlet”, “the first outlet control valve”, “the second liquid outlet control valve” and “the liquid outlet pipe” lack antecedent basis, and the three recitations of “and” preceding the various valves at the end of the claim are grammatically confusing. 
In claim 8, each of “the filter mounting sleeves”, “the upper ends” and “the filter support plate” lack antecedent basis. Also, “by plugging” is non-idiomatic regarding how the filter support plate is connected to the support plate connecting sleeves.
In claim 9, “the material claiming device” lacks antecedent basis and is grammatically confusing or non-idiomatic as to meaning, also “running vertically” and “right and left orientation” are respectfully non-idiomatic (do these descriptors refer to a vertical and horizontal orientation of components, respectfully?); “the left ends…cylinder” and “the left side” also lack antecedent basis and are indefinite, since it is unclear as to what direction or component orientation defines a left-ward versus a right-ward position.   It is unclear whether the clause beginning “the left ends…” is the last recited component of the “assembly” due to absence of the term “and” preceding “the left ends”.
In claim 10, “running vertically” and “right and left orientation” is non-idiomatic (do these descriptors refer to a vertical and horizontal orientation of the respective components relative to the other assembly components?).
			ALLOWABLE SUBJECT MATTER
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Independent claim 1 would distinguish over all of the prior art, at least in view of recitation of a leaching or extraction assembly capable of repeated or continuing separation of leached or extracted components, in view of the combination of recitation of upper and lower rack or frame components, having a leaching barrel or drum and separation device with a filter drum or centrifugal filter in the barrel or drum and having a milling device or equivalent on the drum, as well as a separation drum in the assembly; and, 
further comprising the separation drum as being provided on the lower rack, connected to an oil tank also on the lower rack and having separation holes provided on a liquid outlet pipe above such separation drum.
The closest prior art is analyzed as follows: patents 4,212,241 and 4,254,904 concerning frameworks with top and bottom plates or racks and having a leaching or extraction barrel and separation device supported by the combination of plates or racks; and PGPUBS Documents US 2017/0013864; US 20160355546 and US 20120255896 and patents 7,384,557 and 5,092,983 which cumulatively teach assemblies for processing oil or other extractants from plant material with a combination of leaching or extraction barrels or drums and filtering centrifuges, drums or barrels. However, no combination of such prior art makes obvious the instantly claimed combination of components including separation drum as being provided on the lower rack, connected to an oil tank also on the lower rack and having separation holes provided on a liquid outlet pipe above such separation drum.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/20/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778